 1   SHOOK, HARDY & BACON L.L.P.
     Eva M. Weiler (SBN: 233942)
 2   eweiler@shb.com
     Mayela C. Montenegro (SBN: 304471)
 3   mmontenegro@shb.com
     Jamboree Center
 4   5 Park Plaza, Suite 1600
     Irvine, California 92614
 5   Telephone: 949-475-1500
     Facsimile: 949-475-0016
 6
     Attorneys for Defendant
 7   Boston Scientific Corporation
 8   DAVIS & CRUMP
     Trevor B. Rockstad (SBN: 277274)
 9   trevor.rockstad@daviscrump.com
     2601 14th Street
10   Gulfport, Mississippi 39501
     Telephone: 800-277-0300
11
     Attorneys for Plaintiff Sana Salem
12
13
14                     EASTERN UNITED STATES DISTRICT COURT
15                               DISTRICT OF CALIFORNIA
16
17   SANA SALEM,                                )   Case No. 2:19-cv-00637-MCE-EFB
                                                )
18                Plaintiff,                    )   Judge: Hon. Morrison C. England, Jr.
                                                )   Ctrm: 7
19         v.                                   )
20   C.R. BARD, INC., et al,                    )   JOINT STIPULATION TO DISMISS
                                                )   DEFENDANT BOSTON SCIENTIFIC
21                Defendants.                   )   CORPORATION WITHOUT
                                                )   PREJUDICE; ORDER THEREON
22                                              )
                                                )
23
24         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), plaintiff Sana
25   Salem (“plaintiff”) and defendant Boston Scientific Corporation (“Boston Scientific”),
26   by and through their undersigned counsel, hereby stipulate to dismiss Boston
27   Scientific as a defendant in this action without prejudice and terminate Boston
28   Scientific from the docket of this Court, each party to bear its own costs. Other

                       JOINT STIPULATION TO DISMISS DEFENDANT BOSTON SCIENTIFIC CORPORATION
                                                                 Case No: 2:19-CV-00637-MCE-EFB
 1   defendants remain in this action and plaintiff will continue to prosecute her actions
 2   against them.
 3   April 23, 2019                           Respectfully Submitted
 4                                            SHOOK, HARDY & BACON L.L.P.
 5                                            By:       /s/ Mayela C. Montenegro
                                                        Eva M. Weiler
 6
                                                        Mayela C. Montenegro
 7                                                   Attorneys for Defendant
                                                     Boston Scientific
 8
 9   April 23, 2019                           DAVIS & CRUMP
10
                                                       /s/ Trevor B. Rockstad (as authorized
11                                            By:      on 4/23/2019)
12                                                      Trevor B. Rockstad
                                                     Attorneys for Plaintiff
13                                                   Sana Salem
14
                                                    ORDER
15
16         In accordance with the foregoing stipulation of counsel, and good cause

17   appearing, Defendant Boston Scientific is hereby dismissed, with prejudice, each

18   party to bear their own costs. Inasmuch as the remaining named Defendants have

19   since been dismissed as of May 1, 2019 (ECF No. 42), this matter is now concluded in

20   its entirety and the Clerk of Court is directed to close the file.

21         IT IS SO ORDERED.
22
23   Dated: July 2, 2019
24
25
26
27
28
                                                 2
                                   JOINT STIPULATION TO DISMISS BOSTON SCIENTIFIC CORPORATION
                                                                   Case No: 2:19-CV-00637-MCE-EFB
